yo tax exempt and oe eo department of the treasury internal_revenue_service washington d c - may uniform issue list legend individual a amount c amount d amount e companyf court m date p date q date r date s ira x dear this is in response to a request dated date submitted on your behalf by your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date and date supplemented the request page your authorized representative has submitted the following facts and representations you established ira x on date p individual a your son withdrew amount d from ira x on date q he withdrew amounte from the ira and misappropriated the funds for his own use amount d and amount e totaled amount c both withdrawals were done without your knowledge or consent also in you required medical treatment for cancer and were undergoing extensive chemotherapy you have been advised that surgery is not possible for treatment of the cancer you had no knowledge of the withdrawal of the funds until after the day period allowed for rollovers had expired even if you had been aware of the withdrawal from ira x you did not have sufficient funds to replace the misappropriated funds a form 1099-r was issued in your name for amount c to the extent permissible by law amount c was reported on your form_1040 schedule a as a theft_loss your filed a civil_action in court m against individual a which resulted in a stipulated judgment for amount c plus attorneys’ fees and court costs due to a lack of assets this judgment will not be collectible against individual a a criminal complaint for theft was filed against individual a and he was sentenced on date r a civil_action was considered against company f and a tentative settlement was reached on date s the settlement under a confidentiality agreement will return a sum of money to you you did not have outside funds available for transfer to a new rollover ira prior to the possible settlement of the civil_action against company f it is represented that amounts d and e will be contributed to an ira in your name within days after a waiver is granted based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount c because the failure to waive such requirement would be against equity or good conscience sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i the service will consider all relevant facts and circumstances including but not limited to errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by you demonstrates that you had no knowledge of the fraudulent withdrawal of funds from your ira by individual a due to the onset of a serious disease you did not realize that the funds were withdrawn until after the day period for rolling over funds had expired and prior to the settlement with company f you did not have the funds to complete a rollover therefore based on the above pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x you are granted a period of days from the issuance of this ruling letter to complete the rollover of amount c into an ira maintained in your name provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the amounts deposited into another ira will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page the original of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id eter at - _ please address all correspondence to se t ep ra t3 sincerely yours dp anecr v hres frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
